Abatement Order filed May 5, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00063-CV
                                  ____________

            TIMOTHY JONES AND VELMA JONES, Appellant

                                        V.

                            FROST BANK, Appellee


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-48702

                           ABATEMENT ORDER

      Notice was filed on May 1, 2015, that appellants are in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on April 27, 2015, Timothy Jones and Velma
Jones petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Southern District of Texas under case numbers 15-32245
and 15-32106-H5-13, respectively. A bankruptcy suspends the appeal from the
date when the bankruptcy petition is filed until the appellate court reinstates the
appeal in accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we
ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM